Case: 20-40278       Document: 00515871265             Page: 1     Date Filed: 05/21/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit


                                     No. 20-40278
                                                                                     FILED
                                                                                 May 21, 2021
                                  Conference Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Juan Carlos Vasquez,

                                                                Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 2:13-CR-604-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Juan Vasquez
   has moved to withdraw and has filed a brief per Anders v. California, 386 U.S.
   738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Vasquez
   has not filed a response.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-40278     Document: 00515871265          Page: 2   Date Filed: 05/21/2021




                                   No. 20-40278


         We have reviewed counsel’s brief and relevant portions of the record.
   We concur with counsel’s assessment that the appeal presents no non-
   frivolous issue for appellate review. Accordingly, the motion to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2